Citation Nr: 1009282	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  02-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C with 
associated liver cirrhosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to January 
1968, included 158 days of time lost under 10 U.S.C. 972, 
from June 26 to November 30, 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied service connection 
for hepatitis C. 

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in October 2002; a transcript of that 
hearing is of record.

This appeal was previously before the Board in September 
2003, October 2005, and August 2008.  The development has 
been completed and the case is before the Board for further 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran failed to report for scheduled VA 
examinations in conjunction with his claim and good cause for 
his failure to report has not been shown.

3.  The available evidence of record does not demonstrate 
that hepatitis C was manifest during active service nor that 
hepatitis C developed as a result of any established event, 
injury, or disease during active service including the 
sharing of jet injector vaccinations; the Veteran has several 
post-service risk factors for hepatitis C.




CONCLUSION OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in March 2001.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in undated correspondence and by the 
AMC in correspondence dated in March 2004, October 2005, July 
2006, and August 2008.  The letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in December 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the July 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in July 2004 and 
November 2006 to assess the current nature of his claimed 
disability.  He was further scheduled, but did not report to, 
several other VA examinations. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).  Here, the notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The requirement that a current disability 
be present is satisfied when a claimant has a disability at 
the time of a claim for VA disability compensation is filed 
or during the pendency of that claim.  McClain v. Nicholson, 
21 Vet. App. 319 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for certain diseases, 
including cirrhosis of the liver, if manifest to a degree of 
10 percent or more within one year of separation from active 
service, or, in the case of tuberculosis, within three years 
separation from active service.  Where a Veteran served 90 
days or more of continuous, active military service and 
certain chronic diseases become manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  Additionally, the FL noted 
"despite the lack of any scientific evidence to document 
transmission of HCV with airgun injectors, it is biologically 
plausible."

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  (b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2009). 

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.


Factual Background

The Veteran contends that he contracted hepatitis C from 
inoculations received during active service or from a tattoo 
he reportedly received in service.  Service personnel records 
note that the Veteran served as an engineer, equipment 
maintenance assistant.  Service treatment records (STRs) 
indicate that he received numerous immunizations in 1966 and 
1967.  STRs are negative for complaints, findings, or 
treatment suggestive of hepatitis C, and a December 1967 
separation examination report documented no identifying body 
marks, scars, or tattoos, nor do the service treatment 
records note treatment for substance abuse or sexually 
transmitted diseases.

In August 1999 the Veteran had a liver biopsy, which was 
positive for hepatitis C.  An October 1999 VA treatment 
record noted that a hepatitis C complete work-up was 
necessary, and that a quantitative PCR and repeat LFTs needed 
to be tested that day.  A December 1999 VA treatment record, 
consisting of handwritten physician's notes, includes a 
notation that laboratory testing from July 1999 showed that 
the Veteran tested positive for HepC RNA PCR, which indicated 
a quantitative test for Hepatitis C.  The considerable amount 
of post-service treatment records note that he tested 
positive for hepatitis C, and the Board concedes that the 
Veteran had tested positive for hepatitis C when he filed a 
claim for service connection, and during the pendency of the 
claim.

The Veteran was initially scheduled for a VA examination in 
June 2001; however, he failed to report to the examination.  
A report of contact from July 2001 noted that the Veteran's 
spouse indicated there had been an injury in the family.  The 
examination was rescheduled for October 2001, but the Veteran 
again did not show up to the appointment.  In the October 
2001 rating decision on appeal the RO noted that he failed to 
report for two VA examinations, and that evidence expected 
from the examinations, which might have been material to the 
outcome of his claim, could not be considered.

In an April 2002 notice of disagreement the Veteran stated he 
did not receive notice of either VA examination, and that, 
even if he had, he would have been unable to attend because 
he was receiving chemotherapy from January 2001 to December 
2001.

In a July 2002 statement attached to his substantive appeal 
the Veteran again stated he was not notified of the VA 
examinations.  He also contended that there was no history of 
hepatitis C in his family and that the "only way" he could 
have contracted it was through the [inoculation] shots he 
received in service.

During an October 2002 travel Board hearing the Veteran 
testified that he received notification from the RO regarding 
the scheduled VA examinations.  He stated that he did not 
report to one examination because he was bedridden, and just 
could not physically get to the examination.  He also stated 
that he notified the RO that he would not be able to keep the 
scheduled examination appointment.  During the hearing the 
Veteran denied intravenous drug use and intranasal cocaine 
use.  He testified he received a tattoo in the 1960s, during 
service.  He indicated that he believed his hepatitis C was a 
result of the inoculation shots he received in service, and 
described receiving the inoculation shots twice, with 
numerous other soldiers.  He stated that the inoculation 
equipment was not changed between patients and that you could 
see blood on the equipment as they went down the line.  He 
additionally testified that he underwent back surgery in 
1992, and that he received plasma but that he did not believe 
he received blood.  

In September 2003 the Board remanded the case for further 
development, to include requesting release forms from the 
Veteran for his hospitalization records regarding his 1992 
back surgery, and scheduling him for another VA examination.  
Though in January 2004 the AMC requested the Veteran supply 
authorization and consent to release information regarding 
the 1992 back surgery, he did not supply a release and the VA 
was unable to obtain the hospitalization records.  

The Veteran was afforded a VA examination in July 2004, and 
his claims file was reviewed in conjunction with the 
examination and interview.  During the interview the he 
stated he received a tattoo on his left arm in 1966 during 
service.  The examiner noted that the service treatment 
records did not indicate the Veteran had a tattoo in service.  
The Veteran denied a history of jaundice, receiving blood 
transfusion, intravenous drug use, intranasal cocaine use, 
sexually transmitted disease, piercing, acupuncture or 
dialysis.  He was diagnosed with hepatitic C infection, 
status post treatment with Rebetron and Interferon twice, 
with temporary improvement after one year of treatment in 
2001, with a relapse in December 2002, and no further 
treatment since 2002.  The examiner opined that his hepatitis 
C was as likely as not related to his previous tattoo in 
service.

In October 2005 the Board remanded the claim again, noting 
that during the July 2004 VA examination the examiner did not 
comment on the Veteran's statement made during his October 
2002 travel board hearing that he received blood plasma 
during a back operation in 1992.  The Board again requested 
that the Veteran supply consent to release information 
regarding his 1992 hospitalization, and that he be 
rescheduled for a VA examination.  In October 2005 the AMC 
again requested that the Veteran supply an authorization form 
to obtain the 1992 hospitalization records, but the Veteran 
did not provide authorization.

Notably, in November 2006 the Veteran appeared for an 
additional VA examination.  The Veteran noted that his wife 
also has hepatitis C, and that she worked in a nursing home.  
He denied a history of hospitalization or surgery, and was 
noted to have active hepatitis C.  When asked about risk 
factors, the Veteran indicated he had a tattoo in service, he 
had exposure to blood after service at his employment, he had 
high risk sexual practice after service, and he had a history 
of blood product transfusion in 1991 or 1992.  He also 
reported receiving air gun inoculation during service and 
again that his wife was currently being treated for hepatitis 
C.  The examiner opined that the risk factors that were most 
likely the cause of his hepatitis C were blood exposure from 
a co-worker, the reception of blood products during back 
surgery around 1991 to 1992, and his high risk sexual 
practices just after his marriage to his first wife.  The 
examiner stated, "Though the Veteran's tattoo could also be 
a plausible source for hepatitis C, Veteran reports that he 
received this from a reputable business."  He also opined it 
was less likely than not due to inoculation by air gun in 
service and that he was unable to opine without resort to 
mere speculation if the Veteran's hepatitis was present 
within one year of discharge.  

In August 2008 the Board again remanded the claim so that the 
Veteran's personnel records could be obtained, a request for 
authorization for release of private medical records could 
again be made, and for the Veteran to be scheduled for a VA 
examination.  The Veteran continued to refuse to provide 
authorization for the VA to obtain records of his back 
surgery hospitalization.  

The Board notes that in the August 2008 remand the Board 
directed the RO/AMC to supply the Veteran with VCAA notice 
that included Dingess notice and the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Veterans Appeals 
(Court).  See Stegall v. West, 11 Vet. App. 268 (1998), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, though the VCAA notice sent by the Remand & Rating 
Development Team (RRDT) in August 2008 did not contain 
Dingess notice, the Board was incorrect in it's assessment 
that notice had not been provided because Dingess notice was 
provided by the AMC in July 2006 correspondence.  As such, 
the Board's directive was complied with prior to the August 
2008 remand.

The Veteran's personnel record showed that he had 158 days of 
time lost under 10 U.S.C. 972, from June 26 to November 30, 
1967 during service.  The records indicate he was arrested 
and convicted for driving a vehicle without the owner's 
permission, and sentenced to 12 months by the state of 
Georgia, but he was released on good behavior.  Initially he 
was discharged from service Under Conditions Other than 
Honorable; however, in October 1977 the Army Discharge Review 
Board upgraded his discharge to Under Honorable Conditions 
(General). 

In November 2008 correspondence the Veteran was notified that 
he would be scheduled for a VA examination.  A print-out in 
the claims file shows that the Veteran failed to report to a 
VA examination scheduled in December 2008.  

Analysis

The evidence of record shows that the Veteran currently has 
hepatitis C.  What remains to be shown is that hepatitis C is 
related to risk factors during service, rather than pre- or 
post-service risk factors.

The risk factors the Veteran believes caused his hepatitis C 
were inoculations in service or the tattoo he received in 
service.  Additional risk factors for the Veteran include: 
his wife had hepatitis C (and works in a health-related 
field); he received blood plasma during back surgery in 1991 
or 1992; he participated in high risk sexual activity post-
service; and he came into contact with the blood of a 
coworker post-service.  There are two VA examination reports 
in the claims file, and the examiners provided different 
opinions regarding which of the Veteran's risk factors was 
the likely cause of his development of hepatitis C.

The July 2004 VA examiner opined that the Veteran's hepatitis 
C was likely the result of the tattoo he received in service 
even though the examiner noted that there was no indication 
from the service records that he had a tattoo in service.  In 
fact, his discharge examination specifically did not note a 
tattoo upon discharge.  Additionally, the Veteran did not 
inform the July 2004 VA examiner that he received plasma from 
a back operation in 1991 or 1992.

The November 2006 VA examiner's thorough interview discovered 
that the Veteran's wife also has hepatitis C, that he engaged 
in high risk sexual activity, and that he came into contact 
with a coworkers blood post-service.  The examiner opined 
that the risk factors that were most likely the cause of his 
hepatitis C were blood exposure from a co-worker, the 
reception of blood products during back surgery around 1991 
to 1992, and his high risk sexual practices just after his 
marriage to his first wife.  He also noted that the Veteran's 
tattoo could be a plausible source for hepatitis C, but that 
he "received this from a reputable business."  He also 
opined it was less likely than not due to inoculation by air 
gun in service.  As the Veteran's representative pointed out, 
tattoo parlors in 1966 did not have policy to avoid infection 
of hepatitis C in place because the virus was first isolated 
in the 1980s, so therefore the "reputable business" 
rationale is not probative.  

The purpose of the requested VA examinations was to obtain 
information and/or evidence, which may be dispositive of the 
appeal.  The Veteran was placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Veteran was informed of this rule in the 
August 2008 Board remand, the October 2005 remand, and 
through the initial denial of the claim in the October 2001 
rating decision.

In assessing the claim for service connection for hepatitis C 
based on the available evidence of record, the Board finds 
that the opinion of the July 2004 examiner is less probative 
than the opinion of the November 2006 VA examiner, and that 
the Veteran's post-service risk factors were the likely cause 
of his hepatitis C infection.  Factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  In contrasting these opinions, the Board is 
cognizant that the United States Court of Appeals for 
Veterans Claims (Court) has recently stressed that "[i]t is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Both VA examiners reviewed the claims file 
and interviewed the Veteran.  The July 2004 examiner noted 
that there was no evidence of a tattoo in service, but then 
concluded that the Veteran's hepatitis C was likely due to 
the tattoo he received in 1966.  Also, the July 2004 examiner 
missed the testimony of the Veteran that he received blood 
plasma during back surgery in 1992, and the Veteran did not 
offer this information to the VA examiner even though it was 
noted to be pertinent during this October 2002 hearing.  The 
November 2006 VA examiner found that of the risk factors 
presented that the Veteran's plasma transfusion, contact with 
the blood of a coworker, and his high risk sexual practices 
after his divorce from his first wife were the likely cause 
of his hepatitis C infection.  The examiner's rationale for 
why the tattoo was not likely the cause of the hepatitis C 
was faulty, and he did not provide a rationale regarding the 
inoculation guns.  Based on these opinions, the Board finds 
that the Veteran's post-service risk factors are more likely 
the result of his hepatitis C.

The record shows that the Veteran was scheduled for three VA 
examinations where he did not show up to the appointment.  He 
provided contradictory statements regarding whether he 
received notice of the July and October 2001 examinations.  
In one instance his wife said that he did not show up to the 
July 2001 examination because there had been an injury in the 
family.  Later the Veteran supplied correspondence arguing 
that he had not been notified of the examinations, and then 
testified that he did receive notice but did not report to 
the examinations because he was bedridden.  He also testified 
that he informed the VA that he would be unable to report 
prior to the examinations; however, the claims file does not 
contain a record of such notice.  Lastly, the VA attempted 
several times to have the Veteran supply consent 
authorizations to obtain medical treatment records from the 
hospital where the Veteran underwent back surgery in 1992, 
and the Veteran repeatedly chose to ignore the requests and 
keep the information regarding his surgery (a risk factor for 
his hepatitis C infection) out of his claims file.  When 
taking into account the Veteran's various statements and 
testimony --regarding why he did not report for scheduled VA 
examinations, his refusal to provide access to pertinent 
medial records, his failure to inform the July 2004 VA 
examiner of his blood plasma transfusion, and the conflicting 
evidence that the discharge examination does not note a 
tattoo--the Board views his statements regarding his receipt 
of notice for the examinations as not credible.  "It is the 
duty of the BVA as the factfinder to determine credibility of 
the testimony and other lay evidence."  Culver v. Derwinski, 
3 Vet.App. 292, 297 (1992).

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his hepatitis C 
is etiologically related to service or any incident therein.  
The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis C for over 30 years between the 
period of active duty and the evidence showing treatment for 
hepatitis C is itself evidence which tends to show that 
hepatitis C was not incurred as a result of service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The Board finds that it more likely than not, based on all 
risk factors cited above, that the Veteran became exposed to 
hepatitis C after service.  While it can never be said with 
certainty how the Veteran became exposed to hepatitis, 
"certainty" is not the standard the Board must meet to deny 
this claim.  In looking at all facts in this case, the Board 
finds it unlikely that the Veteran's service from so many 
years ago has caused the current problem.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hepatitis C must be denied.


ORDER

Entitlement to service connection for hepatitis C with 
associated liver cirrhosis is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


